Title: To Benjamin Franklin from Brillon de Jouy, [15 May 1778]
From: Brillon de Jouy, Jacques
To: Franklin, Benjamin


Vendredy [May 15, 1778]
M. Brillon presente ses respects a Monsieur Franklin.
Voicy une lettre qu’il recoit de M. Didelot fermier general qui reclame sa protection auprés du cher Papa en faveur du S. Gellée. Je ne scais s’il compte degeler en amerique.
Ce qu’il y a de certain c’est que M. Didelot est un fort gallant homme sur la probité et l’intelligence de qui Monsieur Franklin peut compter. Il est incapable de recomander quelqu’un qu’il ne connoitroit que superficielement, ou qui ne meritoit pas. M. Didelot est de chalons, il y a encore son pere et toute sa famille, au moyen de quoi il est plus aporté que personne de conoitre le S. gellé.
Je comptes le voir demain a Paris. Je serois bien obligé si le cher Papa vouloit bien avoir la complaisance de me mander en deux mots ce que je pourai dire a M. Didelot.
Vous venés surement d’embrassér ma femme mon cher Docteur. Permettés que je vous le rende.
 
Notation: M. Brillon
